                                                                                 David Shapiro
                                                                       dshapiro@nortonlaw.com
                                                                                 510-906-4906




May 4, 2021

VIA ECF:

Hon. Colleen McMahon
United States District Judge
Thurgood Marshall
United States Courthouse
New York, New York 10007


       Re:     United States v. Binday

Honorable Judge McMahon:

        With respect to the Court's order of April 26, 2021, Local Rule 22.2 of the Second Circuit
indicates that the district court will transfer a 2255 motion to the Second Circuit when the district
judge believes the petitioner must seek authorization to file a 2255 motion.

      We request that the Court transfer the petition to the Second Circuit so that we may file
our motion.

                                                              Very truly yours,




                                                              David Shapiro
                                                              THE NORTON LAW FIRM PC




                  299 Third Street, Suite 106, Oakland, California 94607
